In Mandamus. This cause originated in this court on the filing of a complaint for a writ of mandamus. Upon consideration of respondent’s motion to dismiss and relator’s motion for immediate protection,
IT IS ORDERED by the court that the motion for immediate protection be denied and that the motion to dismiss be sustained.
IT IS FURTHER ORDERED by the court that this cause be, and hereby is, dismissed.
Moyer, C.J., Resnick, F.E. Sweeney, Pfeifer, Lundberg Stratton, O’Connor and O’Donnell, JJ., concur.